


FOURTH SUPPLEMENT
TO MASTER LOAN AGREEMENT
(2014 TERM LOAN)


THIS FOURTH SUPPLEMENT TO MASTER LOAN AGREEMENT (this “Supplement”) dated as of
February 28, 2014, is between HOME FEDERAL SAVINGS BANK (the “Lender”) and
HOMELAND ENERGY SOLUTIONS, LLC, an Iowa limited liability company (the
“Borrower”) and supplements and incorporates all of the provisions of the MLA
and the 2014 Term Loan Note (each as defined below).
RECITALS
A.     Borrower and Lender have entered into a Master Loan Agreement dated
November 30, 2007, which was amended by the First Amendment to Master Loan
Agreement dated August 29, 2008, the Second Amendment to Master Loan Agreement
dated September 28, 2009, the Third Amendment to Master Loan Agreement dated
September 10, 2010, the Fourth Amendment to Master Loan Agreement dated July 29,
2011, the Fifth Amendment to Master Loan Agreement dated September 9, 2011, the
Sixth Amendment to Master Loan Agreement dated April 30, 2013, the Seventh
Amendment to Master Loan Agreement dated November 29, 2013, and the Eighth
Amendment to Master Loan Agreement of even date herewith (collectively, with all
supplements, modifications and other amendments thereto, the “MLA”) under which
Lender agreed to extend certain financial accommodations to Borrower.
B.    Borrower has requested Lender extend to it an additional term loan under
the MLA, which Lender has consented to do under the terms and conditions set
forth in this Supplement, the 2014 Term Loan Note, and the MLA.
NOW, THEREFORE, FOR VALUE RECEIVED,
1.    Definitions. Capitalized terms used and not otherwise defined in this
Supplement shall have the meanings attributed to such terms in the MLA. As used
in this Supplement, the following terms shall have the following meanings:
“2014 Term Loan” means the term loan extended to the Borrower by the Lender
under the 2014 Term Loan Note, this Supplement, and the MLA, as the same have
been or may be amended, restated, extended, replaced or otherwise modified from
time to time.
“2014 Term Loan Commitment” means an amount not to exceed $15,000,000.00.
“2014 Term Loan Maturity Date” means March 1, 2019.
“2014 Term Loan Note” means that certain Term Note of even date herewith in the
original principal amount of $15,000,000.00 evidencing the 2014 Term Loan, as
the same may be amended, restated, extended, replace or otherwise modified from
time to time.
2.    2014 Term Loan. On the terms and conditions set forth in the MLA, this
Supplement, and the 2014 Term Loan Note, Lender agrees on the date of this
Supplement to make a term loan to the Borrower in an amount not to exceed
$15,000,000.00.
a.
Term. The term of the 2014 Term Loan shall run for a period beginning on the
date of this Supplement and end on the 2014 Term Loan Maturity Date. On the 2014
Term Loan Maturity Date, the unpaid principal balance of the 2014 Term Loan, all
accrued and unpaid interest





--------------------------------------------------------------------------------




thereon, and any and all other amounts due and owing hereunder or under any
other Loan Document relating to the 2014 Term Loan shall be due and payable in
full.


b.
Purpose. The proceeds of the 2014 Term Loan may be used by Borrower for the
redemption by the Borrower of all of the issued and outstanding limited
liability company interests of the Borrower owned by Steve J. Retterath. The
Borrower agrees that the proceeds of the 2014 Term Loan are to be used only for
the purposes set forth in this Section 2(b).

c.
Interest Rate. Subject to the terms and conditions contained in the MLA, the
2014 Term Loan Note, and this Supplement, the 2014 Term Loan shall bear interest
at a variable rate per annum equal to the LIBOR Rate plus 310 basis points. The
computation of interest, amortization, maturity and other terms and conditions
of the 2014 Term Loan shall be as provided in the MLA and the 2014 Term Loan
Note, provided, however, that in no event shall the applicable rate of interest
on the 2014 Term Loan exceed the Maximum Rate.



d.
Payments. Beginning on April 1, 2014, and continuing on the first (1st) day of
each month thereafter (each a “Monthly Payment Date”), Borrower shall make equal
monthly payments of principal and accrued interest on the 2014 Term Loan in an
amount equal to $271,614.28 per month, or such greater or lesser amount
determined by the Lender to fully amortize the outstanding principal balance of
the 2014 Term Loan over the period of five (5) years from the date of the 2014
Term Loan Note. The outstanding principal balance of the 2014 Term Loan,
together with all accrued and unpaid interest, if not paid sooner, shall be due
and payable in full on the 2014 Term Loan Maturity Date. All payments and
prepayments, if any, shall at the option of the Lender be applied first to any
unpaid collection costs, then to late charges, then to accrued and unpaid
interest, and then to the outstanding principal balance of the 2014 Term Loan.

e.
Prepayment. The 2014 Term Loan may be prepaid in whole or in part at any time at
the option of the Borrower without penalty or premium, except as otherwise
provided in the MLA.

f.
Fees. In addition to all other fees, costs and expenses due to the Lender under
this Supplement, the 2014 Term Loan Note, the MLA and the other Loan Documents,
Borrower shall remit to the Lender on the closing of the 2014 Term Loan a loan
facility fee in the amount of $60,000.00.

3.    Default Interest. In addition to the rights and remedies set forth in the
MLA: (i) if the Borrower fails to make any payment to Lender when due, then at
Lender’s option in each instance, such obligation or payment shall bear interest
from the date due to the date paid at 2% per annum in excess of the rate of
interest that would otherwise be applicable to such obligation or payment; (ii)
upon the occurrence and during the continuance of an Event of Default beyond any
applicable cure period, if any, at Lender’s option in each instance, the unpaid
balances of the Loan shall bear interest from the date of the Event of Default
or such later date as Lender shall elect at 2% per annum in excess of the rate
of interest that would otherwise be in effect on the Loan under the terms of the
2014 Term Loan Note; (iii) after the maturity of the Loan, whether by reason of
acceleration or otherwise, the unpaid principal balance of the 2014 Term Loan
(including without limitation, principal, interest, fees and expenses) shall
automatically bear interest at 2% per annum in excess of the rate of interest
that would otherwise be in effect on the Loan under the terms of the 2014 Term
Loan Note. Interest payable at the Default Rate shall be payable from time to
time on demand or, if not sooner demanded, on the last day of each calendar
month.






--------------------------------------------------------------------------------




4.    Late Charge. If any payment of principal or interest due under this
Supplement or the 2014 Term Loan Note is not paid within ten (10) days of the
due date thereof, the Borrower shall pay, in addition to such amount, a late
charge equal to five percent (5%) of the amount of such payment.


5.     Changes in Law Rendering Certain LIBOR Rate Loans Unlawful. In the event
that any change in any applicable law (including the adoption of any new
applicable law) or any change in the interpretation of any applicable law by any
judicial, governmental or other regulatory body charged with the interpretation,
implementation or administration thereof, should make it (or in the good-faith
judgment of Lender should raise a substantial question as to whether it is)
unlawful for Lender to make, maintain or fund LIBOR Rate loans, then: (a) Lender
shall promptly notify each of the other parties hereto; and (b) the obligation
of Lender to make LIBOR Rate loans of such type shall, upon the effectiveness of
such event, be suspended for the duration of such unlawfulness. During the
period of any suspension, Lender shall make loans to Borrower that are deemed
lawful and that as closely as possible reflect the terms of the MLA.


6.    Maximum Amount Limitation. Anything in the MLA, this Supplement, or the
other Loan Documents to the contrary notwithstanding, Borrower shall not be
required to pay unearned interest on the 2014 Term Loan Note or any of the Loan
Obligations, or ever be required to pay interest on the 2014 Term Loan Note or
any of the Loan Obligations at a rate in excess of the Maximum Rate. If the
effective rate of interest which would otherwise be payable under the MLA, this
Supplement, the 2014 Term Loan Note, or any of the other Loan Documents would
exceed the Maximum Rate, if any, then the rate of interest which would otherwise
be contracted for, charged, or received under the MLA, this Supplement, the 2014
Term Loan Note, or any of the other Loan Documents shall be reduced to the
Maximum Rate. If any unearned interest or discount or property that is deemed to
constitute interest (including, without limitation, to the extent that any of
the fees payable by Borrower for the Loan Obligations to Lender under the MLA,
this Supplement, the 2014 Term Loan Note, or any of the other Loan Documents are
deemed to constitute interest) is contracted for, charged, or received in excess
of the Maximum Rate, then such interest in excess of the Maximum Rate shall be
deemed a mistake and canceled, shall not be collected or collectible, and if
paid nonetheless, shall, at the option of the holder of the 2014 Term Loan Note,
be either refunded to Borrower or credited on the principal of the 2014 Term
Loan Note. It is further agreed that, without limitation of the foregoing and to
the extent permitted by applicable law, all calculations of the rate of interest
or discount contracted for, charged or received by Lender under the 2014 Term
Loan Note, or under any of the Loan Documents, that are made for the purpose of
determining whether such rate exceeds the Maximum Rate applicable to Lender, if
any, shall be made, to the extent permitted by applicable laws (now or hereafter
enacted), by amortizing, prorating and spreading during the period of the full
term of the Advances evidenced by the 2014 Term Loan Note, and any renewals
thereof all interest at any time contracted for, charged or received by Lender
in connection therewith.
    
7.    Security. The Borrower’s obligations hereunder and, to the extent related
thereto, the MLA, shall be secured as provided in the MLA and the other Loan
Documents.
8.    Events of Default. The occurrence and continuance of an Event of Default
under the MLA or under any other Loan Document is an “Event of Default” under
this Supplement and the 2014 Term Loan Note.


9.    Remedies. In addition to the remedies and relief set forth herein, upon
the occurrence of an Event of Default or at any time thereafter, Lender may, at
its option, exercise any or all of the rights and remedies set forth in the MLA,
the Security Agreement, the Mortgage, and the other Loan Documents. The Lender
may also take any action or commence any proceeding at law or in equity which it
deems advisable for the protection of its interests to collect and enforce
repayment of the 2014 Term Loan.






--------------------------------------------------------------------------------




10.    Governing Law. This Supplement shall be governed by, construed and
enforced in accordance with the internal laws of the State of Minnesota without
regard to its conflicts of laws principles.


11.     Execution of Counterparts. This Supplement may be executed in any number
of counterparts and on telecopy counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same agreement.






[SIGNATURE PAGE ON FOLLOWING PAGE]






--------------------------------------------------------------------------------




SIGNATURE PAGE FOR
FOURTH SUPPLEMENT
TO MASTER LOAN AGREEMENT
(2014 TERM LOAN)
BY AND BETWEEN
HOMELAND ENERGY SOLUTIONS, LLC
AND
HOME FEDERAL SAVINGS BANK


DATED: February 28, 2014


IN WITNESS WHEREOF, the parties have caused this Fourth Supplement to the MLA to
be executed by their duly authorized officers as of the date shown above.
HOMELAND ENERGY SOLUTIONS, LLC,
an Iowa limited liability company
 
HOME FEDERAL SAVINGS BANK, a federally chartered stock savings bank organized
under the laws of the United States
 
 
 
By: /s/ Walter W. Wendland
 
By: /s/ Eric Oftedahl
            Walter Wendland
 
            Eric Oftedahl
Title: President/CEO
 
Its: Vice President



STATE OF IOWA             )
                    ) ss.
COUNTY OF CERRO GORDO    )


On this 24 day of February, 2014, before me a Notary Public within and for said
County, personally appeared Walter Wendland, to me known, who being by me duly
sworn, did say that he is the President of Homeland Energy Solutions, LLC, the
limited liability company named in the foregoing instrument, and that said
instrument was signed on behalf of said company by authority of its board and as
the free act and deed of said company.


SEAL CHRISTY MARCHAND
Commission Number 709988
MY COMM. EXP. 5-15-16
/s/ Christy Marchand
Notary Public









